Dissenting Opinion by
Van deb Voort, J.:
I respectfully dissent from the reversal of the Order of the lower court of November 4, 1974, which, after *589denying appellant’s requested habeas corpus relief, ordered his extradition. The majority would discharge the appellant.
On November 9, 1973, appellant was arrested and incarcerated on a Pennsylvania charge of receiving stolen property. While he was in custody at the Philadelphia County Prison, on or about November 20, 1973, an Illinois warrant was lodged as a detainer.1 Reference was made in this Illinois detainer to an indictment against appellant of two counts of armed robbery. On December 25, 1973, the Governor of Pennsylvania signed his warrant based upon requisition documents sent from the Governor of Illinois. On August 19, 1974, appellant was arraigned on the Illinois fugitive charge. On August 23, 1974, at a bail reduction hearing, such reduction was denied, appellant filed an amended petition for Writ of Habeas Corpus, and appellant was served with and rearrested upon the above warrant of the Governor of Pennsylvania, which was based upon the Illinois information.2 Hearing on the amended habeas corpus petition was held August 28 and September 4, 1974, after which relief was denied and extradition ordered. It is Judge Doty’S Order reflecting these dispositions which is the subject of the instant appeal.
Appellant argues that the “Uniform Criminal Extradition Act”, Act of 1941, July 8, P.L. 288 (19 P.S. §§191.1 et seq.) was contravened in that appellant was not brought before a judge within the time required. He argues that more than 270 days elapsed from November 20, 1973, the date of the lodging of the Illinois detainer, *590and his August 19, 1974, arraignment. Apparently he is referring to the so-called “270-day rule” in effect at the time, mandating that “trial in a court case in which a written complaint is filed against the defendant after June 30, 1973, but before July 1, 1974 shall commence no later than two hundred seventy (270) days from the date on which the complaint is filed.”3 I do not comprehend the application of this rule to this factual situation.
There is no question that appellant was properly incarcerated until August 23,1974. The problem devolves to one of whether appellant could be re-arrested on August 23, 1974, pursuant to the warrant of the Governor of Pennsylvania, signed on December 25, 1973. Any procedural failure of other extradition proceedings is extraneous to this question. Also irrelevant to the issue are the provisions of the Act, supra, §§14, 15, and 17, where one may be arrested without a warrant, upon information of fugitive status, and held thirty days or an additional sixty days pending requisition by the demanding state and warrant of the Governor of the custodial state. The facts of this case show that a Pennsylvania warrant was issued pursuant to Illinois information requesting extradition on December 25, 1973. Appellant was not arrested on this warrant until August 23, 1974. While Commonwealth ex rel. Knowles v. Lester, 456 Pa. 423, 321 A.2d 637 (1974), decided July 1, 1974, mandates that the mere lodging of a detainer on someone already in custody following arrest is itself an arrest, it has been held that re-arrest by warrants executed for purposes of extradition are proper. See Commonwealth ex rel. Edgar v. Davis, 425 Pa. 133, 228 A.2d 742 (1967) and Commonwealth ex rel. Douglass v. Aytch, 225 Pa. Superior Ct. 195, 310 A.2d 313 (1973) allocatur refused.
The propriety of the August 23, 1974 arrest moots appellant’s argument under Knowles, supra. I believe that *591re-arrest is proper in this case where no due process-harassment argument can be made. Procedural failures of extradition cannot cleanse an alleged fugitive of his status as a wanted prisoner charged with a criminal offense in the demanding state. Failure to meet procedural requirements of extradition is not a prophylactic measure releasing a defendant who has fled a jurisdiction from the burden of the criminal charge against him. The merits of the case are not met in extradition hearings. I would hold that the re-arrest of appellant when the Commonwealth served the December 25, 1973 Pennsylvania warrant on August 23, 1974, was proper, and arrest was lawfully effected on that date. A hearing five days later fulfills the procedural requirements of the Act, supra. I believe that extradition proceedings on the Illinois information were begun properly by the lodging against appellant of the Pennsylvania warrant.
I would affirm the Order.
Cercone and Price, JJ., join in this dissenting opinion.

. There were additional detainers lodged by the United States, California, and Florida; but none of these is the subject of this appeal.


. On the date on which the Pennsylvania warrant was lodged all warrants of arrest under which appellant was incarcerated had been lifted. See transcript of testimony, page 10 and Judge Doty’s Opinion, page 3.


. Pennsylvania Rule of Criminal Procedure 1100 (a) (1).